




Exhibit 10.42


RESTATED EMPLOYMENT AGREEMENT
THIS RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made effective this 1st
day of January, 2013 (the “Effective Date”), by and between Crawford & Company,
a Georgia corporation (the “Company”), and Jeffrey T. Bowman (“Executive”).
W I T N E S S E T H:
WHEREAS, Executive presently serves as President and Chief Executive Officer of
the Company; and
WHEREAS, the Company and Executive have entered into that certain employment
agreement dated as of August 7, 2009, setting forth the terms and conditions of
Executive's employment with the Company (the “Original Agreement”); and
WHEREAS, the Company and Executive each deem it necessary and desirable, for
their mutual protection, to amend and restate the Original Agreement as provided
herein.
NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1.    Employment and Duties. The Company hereby employs Executive to serve as
President and Chief Executive Officer of the Company and to perform such duties
and responsibilities as are customarily performed by persons acting in such
capacity and such other duties as are delegated to Executive by the Board of
Directors of the Company (the “Board”). The Executive agrees to serve as a
member of the Board and agrees to waive all or any portion of the fees paid to
members of the Board. Executive shall have no right to be appointed to service
on the Board. During the term of this Agreement, Executive will devote his
full-time and effort to his duties hereunder. Notwithstanding the foregoing,
Executive shall be permitted to (i) engage in charitable and community affairs,
(ii) manage his personal investments, and (iii) with the prior approval of the
Board, serve on the boards of directors (or similar bodies) of for-profit and
charitable entities (including, but not limited to, The Institutes, the Metro
Atlanta Chamber of Commerce, The Carter Center, and the World Affairs Council of
Atlanta), so long as, in the case of each of (i), (ii) and (iii) such activities
do not violate this Agreement nor interfere with the performance of his duties
hereunder. Executive will report directly to the Board.
 
2.    Term. Unless earlier terminated herein in accordance with Paragraph 11 of
this Agreement, the term of Executive's employment under this Agreement (the
“Term”) shall be deemed to have commenced as of the Effective Date and shall
continue until March 31, 2014 (the “Initial Term”). Beginning on the last day of
the Initial Term and on each one (1)-year anniversary thereafter, the Term
shall, without further action by Executive or the Company, be extended by an
additional one (1)-year period; provided, however, that either party may cause
the Term to cease to extend automatically, by giving written notice to the other
on or before the first day of February immediately prior to automatic extension
of the Term. Upon such notice, the Term shall terminate upon the expiration of
the then-current Term, including any prior extensions.


3.    Compensation. For all services to be rendered by Executive during the
Term, the Company shall pay Executive a base salary at the rate of seven hundred
thirty thousand dollars ($730,000) per year (the “Base Salary”), less normal
withholdings, payable in equal monthly or more frequent installments as is
customary under the Company's payroll practices from time to time. The
Compensation Committee of the Board shall review Executive's Base Salary no less
than annually and in its sole discretion may adjust upward (but may not
decrease) Executive's Base Salary from year to year during the Term. The annual
compensation adjustment, if any, will be determined after taking into account,
among other factors, changes in the cost of living, Executive's performance and
the performance of the Company.


4.    Bonuses and Incentive Payments. Executive shall be eligible for an annual
cash bonus pursuant to the terms of the Crawford & Company Short-Term Incentive
Plan, or any successor thereto, based on achievement of the performance
standards set forth under such plan, as determined by the Compensation Committee
of the Board. Executive shall also be eligible under the Crawford & Company
Long-Term Incentive Plan for awards under the Crawford & Company Executive Stock
Bonus Plan (the “Stock Bonus Plan”) and/or the Crawford & Company 2007
Management Team Incentive Compensation Plan, or any successors thereto, as
determined by the Compensation Committee of the Board.



1

--------------------------------------------------------------------------------




5.    Executive Benefit Program. During the Term, Executive shall be entitled to
the automobile and other benefits set forth in the Company's Executive Benefit
Program for the position of Chief Executive Officer, which benefits shall not be
reduced or materially changed from those in effect as of the Effective Date
without the prior written consent of Executive.


6.    Expenses. So long as Executive is employed hereunder, Executive is
entitled to receive reimbursement for, or seek payment directly by the Company
of, all reasonable business expenses incurred by Executive in accordance with
the written policies, practices and procedures of the Company to the extent
available to other members of management the Company (“Management”). Executive
is also entitled to receive reimbursement for all legal expenses incurred by
Executive in connection with the preparation of this Agreement.


7.    Nonqualified Deferred Compensation Plan. For each calendar year beginning
on and after the Effective Date, provided that Executive remains in the employ
of the Company on January 1 of such calendar year, the Company shall make a
Company Discretionary Credit contribution to Executive's Account under the
Crawford & Company Deferred Compensation Plan for Eligible Employees and
Eligible Directors (or a similar contribution under any successor plan) (the
“Deferred Compensation Plan”)of an amount equal to (i) the greater of
(A) seventy five thousand dollars ($75,000), or (B) 3.5% of Executive's Cash
Compensation, plus 2.5% of Executive's Excess Compensation (in each case as
defined under the Deferred Compensation Plan), for such year, reduced by
(ii) the lesser of (Y) the employer matching contributions that Executive
received under the Crawford Savings & Investment Plan (or successor 401(k) plan)
(the “401(k) Plan”) for such calendar year or (Z) the limit on elective
deferrals under Sections 402(g)(1)(A), (B) and (C) of the Internal Revenue Code
of 1986, as amended (“Code”), in effect for such calendar year. Such
contribution shall be made on or before December 31st of such year and shall be
payable under the terms of the Deferred Compensation Plan.


8.    Employee Benefits. So long as Executive is actively employed hereunder,
Executive will be entitled to participate in the Company's employee benefit,
bonus and other such plans and programs (including, for example, medical,
disability, and 401(k) plan) covering members of Management on the same terms
and conditions as other similarly-situated members of Management, subject to the
generally applicable eligibility and other provisions of such plans and programs
as in effect from time to time. In addition to life insurance normally provided
to members of Management, the Company will pay for the Term the premium on a
term life insurance policy on the life of Executive, with a beneficiary or
beneficiaries selected by Executive, with a face amount of not less than two
million dollars ($2,000,000). If the cost of such additional policy would exceed
standard rates, the Executive will be entitled to an additional life insurance
policy providing the largest death benefit that can be purchased for an amount
equal to the standard-rate cost of a face amount two million dollar ($2,000,000)
policy.


9.    Vacation. Executive shall be entitled to vacation annually in accordance
with the Company's vacation policy for Management in effect at the time the
vacation is to be taken.


10.    Office. Executive's office shall be located in Atlanta, Georgia, or such
other location within a 100-mile radius of Atlanta, Georgia, as the Company may
direct.


11.    Termination. During the Term. Executive's employment with the Company may
be terminated as follows:


11.1    Termination by the Company for Cause or by Executive other than for Good
Reason. In the event that Executive's employment with the Company is terminated
by the Board for Cause, or Executive voluntarily terminates his employment other
than for Good Reason (in which case Executive shall provide not less than ninety
(90) days written notice to the Board), Executive shall receive no further
compensation other than Executive's Base Salary, any bonus earned, but unpaid,
as of the date of termination of Executive's employment for the immediately
preceding annual performance period and other compensation as accrued and
payable through the date of such termination (“Accrued Compensation”). Any
Accrued Compensation that is payable shall be paid to Executive pursuant to the
Company's normal payroll practices. Any awards or benefits payable to Executive
shall be paid pursuant to the Company's normal practices, except as otherwise
provided by the terms of the plan or policy pursuant to which such award and
benefits are paid.
 
11.2    Termination by the Company other than for Cause or by Executive for Good
Reason. In the event that (a) either (i) Executive's employment with the Company
is terminated by the Company other than for Cause (which, except as provided in
subsection (vi) below, shall include the failure by the Company to renew this
Agreement under Paragraph 2 hereof), or other than for Executive's death or
Disability, or (ii) the Executive voluntarily terminates his employment for Good
Reason, and (b) with respect to the benefits under clause (ii), (iii), (iv) and
(v) below, Executive executes and does not revoke the Separation Agreement in
the form attached hereto as Attachment A within the sixty (60)-day period
beginning on Executive's termination date, Executive shall receive the
following:



2

--------------------------------------------------------------------------------




(i)All Accrued Compensation as of Executive's termination date and any other
awards or benefits payable to Executive pursuant to the terms of any plan or
policy of the Company;


(ii)A lump sum payment equal to two (2) times his annual “Base Salary” (as
defined in Paragraph 3) then in effect, which amount shall be paid within the
sixty (60)-day period beginning on Executive's termination date;


(iii)Prorated bonuses and incentives for the annual performance period which
includes Executive's termination date, calculated as the bonuses and incentives
Executive would have received for such period based on actual performance
multiplied by a fraction, the numerator of which is the number of days Executive
was employed during the annual performance period, and the denominator of which
is 365. Any such amounts shall be paid when annual bonuses are paid to other
members of Management; but in no event later than March 15 of the calendar year
following the later of (A) the calendar year in which the bonus is earned or
(B) the calendar year in which the bonus is no longer subject to a substantial
risk of forfeiture within the meaning of Code Section 409A;


(iv) If and to the extent Executive timely elects continuation of coverage under
any health or medical plan or policy of the Company under Code Section 4980B or
under Part 6 of Title I of the Employee Retirement Income Security Act of 1974,
as amended (COBRA), Executive will receive on a monthly basis the cost of COBRA
continuation coverage for a period not to exceed eighteen (18) months from the
termination date or, if earlier, until Executive becomes eligible under another
group health plan or otherwise no longer continues to have COBRA coverage, which
Executive shall promptly notify the Company; and


(v)In the event Executive voluntarily terminates his employment for Good Reason,
such termination shall be treated as an Involuntary Termination (as defined in
the Stock Bonus Plan/Award Agreement).


(vi)    In the event that the Company should fail to renew this Agreement under
Paragraph 2 at any time after Executive has reached age 65, such failure to
renew shall not be deemed a “Termination for other than for cause” provided that
all requirements of 29 USC § 631 with respect to permissible mandatory
retirement programs for “Bona Fide Executives” are met. In the event 28 USC §
631 may not be applicable due to the value of the annual retirement benefit to
which Executive is then entitled, the Company, at its option, may increase the
retirement benefit. In the event the requirements of 29 USC §631 are not met,
then Executive's termination shall be deemed a “Termination other than for
cause.”
11.3    Disability. In the event of Executive's Disability during the Term, the
Company may terminate Executive's employment and Executive shall receive no
further compensation or benefits, other than the following:


(i)    All Accrued Compensation as of Executive's date of Disability and any
other awards or benefits payable to Executive pursuant to the terms of any plan
or policy of the Company;


(ii)    Continuation of his annual “Base Salary” (as defined in Paragraph 3)
then in effect for a period of six (6) months following his date of Disability,
which amount shall be paid in equal monthly or more frequent installments as is
customary under the Company's payroll practices; and


(iii)    In the event Executive's employment is terminated by reason of
Executive's Disability, such termination shall be treated as an Involuntary
Termination (as defined in the Stock Bonus Plan/Award Agreement).


11.4    Death. In the event of Executive's death during the Term, no further
compensation or benefits shall be payable on behalf of Executive, other than the
following:


(i)    All Accrued Compensation as of Executive's date of death shall be paid to
Executive's estate and any other awards or benefits payable to Executive
pursuant to the terms of any plan or policy of the Company;


(ii)    Continuation of his annual “Base Salary” (as defined in Paragraph 3)
then in effect for a period of six (6) months following his date of death, which
amount shall paid to Executive's estate in equal monthly or more frequent
installments as is customary under the Company's payroll practices; and


(iii)    All existing stock option, restricted stock, and other awards under the
Company's equity-based incentive compensation plans granted to Executive shall
become immediately fully vested and, to the extent applicable, shall be
exercisable for the ninety (90)-day period beginning on Executive's date of
death.



3

--------------------------------------------------------------------------------




11.5    Definitions.
For purposes of this Paragraph 11, the following terms shall have the following
meanings:
(a)    “Cause” shall mean:


(i)    Executive's refusal or willful failure to substantially perform his
duties (other than any such failure resulting from incapacity due to physical or
mental illness or disability), after demand for substantial performance is
delivered by the Board that specifically identifies the manner in which the
Board believes Executive has not substantially performed his duties;


(ii)    Executive's dishonesty or misappropriation with regard to the Company
which has a significant adverse effect on the business or reputation of the
Company, or fraud with regard to the Company or its assets or business;


(iii)    Executive's conviction of or the pleading of nolo contendere with
regard to a felony;


(iv)    Executive's material breach of fiduciary duty owed to the Company;


(v)    Executive's gross negligence or material and willful misconduct with
regard to the Company or its assets, business or employees;


(vi)    The refusal of Executive to follow the lawful directions of the Board
which are consistent with the duties and authorities of Executive set forth in
this Agreement and not inconsistent with other directions of the Board; or


(vii)    Any other material breach by Executive of a material provision of this
Agreement;


For purposes of this definition, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief (based upon an
objective reasonable person standard) that Executive's action or omission was in
the best interest of the Company. Any act or failure to act based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Company.
(b)    “Disability” shall mean the Executive:


(i)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or


(ii)    by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, is receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.
Whether Executive has incurred a Disability shall be determined by a physician
selected by the Company or its insurers, which physician is reasonably
acceptable to the Executive (or Executive's legal representative).
(c)    “Good Reason” shall mean, without the written consent of Executive, any
one or more of the following events:


(i)    a material diminution in Executive's authority, duties, or
responsibilities;  


(ii)    a requirement that Executive shall report to a corporate officer or
other employee rather than directly to the Board;


(iii)    a material diminution in Executive's Base Salary or compensation
opportunities, in the aggregate, under this Agreement (as the same may be
increased from time to time);


(iv)    a material change in geographic location at which Executive is required
to perform services;


(v)    a failure of any successor (whether direct or indirect, by purchase,
merger consolidation or otherwise, and whether or not the corporate existence of
the Company continues) to all or substantially all of the business and/or assets
of the Company to perform the Company's obligations under this Agreement; or

4

--------------------------------------------------------------------------------






(vi)    any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement.


However, none of the foregoing events or conditions will constitute Good Reason
unless (A) Executive provides the Company with a written objection of the event
or condition within ninety (90) days following the initial existence of the
condition; (B) the Company does not reverse or otherwise cure the event or
condition to the extent curable within thirty (30) days of receiving that
written objection; and (C) Executive resigns from his position with the Company
within thirty (30) days following the expiration of that cure period.
12.    Restrictive Covenants. The provisions of this Paragraph 12 shall survive
the termination of this Agreement and the termination of Executive's employment
with the Company, its successors or assigns:
12.1    Duty of Confidentiality. For purposes of this Paragraph 12.1, the
following terms are defined as:
(i)    “Confidential Information” means information about the Company and its
employees and/or customers which is not generally known outside of the Company,
which Executive learns of in connection with Executive's employment with the
Company, which has value to the Company, and which would be useful to
competitors of the Company. Confidential Information includes, but is not
limited to: (1) the Company's business and employment policies, marketing
methods and the targets of those methods, financial records, business plans,
strategies and ideas, promotional materials, education and training materials,
research and development, technology and software systems, price lists, and
recruiting strategies; (2) the nature, origin, composition and development of
the Company's products and services; (3) the Company's proprietary information
and processes, and intellectual property; and (4) the Company's customer
information and the manner in which the Company provides products and services
to customers.
(ii)    “Trade Secrets” means Confidential Information which meets the
additional requirements of the Georgia Trade Secrets Act.
During his employment with the Company, Executive has and, will continue to be
exposed to the confidential attorney-client communications of the Company.
Executive acknowledges and agrees that the attorney-client privilege applicable
to those communications belongs to the Company, not Executive, and Executive has
no authority to waive or compromise that privilege. Executive shall not directly
or indirectly use or disclose any information or document conveyed to him in the
course of his employment that is a confidential attorney-client communication or
is attorney work product, except directly to the Company's attorneys or as
required by a validly issued court order.
During his employment with the Company, Executive was intimately involved in
developing strategy and planning for the Company, and was provided or had access
to Confidential Information belonging to the Company. Executive acknowledges and
agrees that such information has been developed or obtained by the Company by
the investment of significant time, effort, and expense, and that such
information is a valuable, special, and unique asset of the Company. Executive
further understands and acknowledges that such information is proprietary to the
Company and that, if exploited by Executive in contravention of this Agreement,
would seriously, adversely, and irreparably affect the business of the Company.
Executive agrees that during his employment with the Company and following the
cessation of that employment for any reason, Executive shall not, except in
furtherance of the interests of the Company, directly or indirectly divulge or
make use of any Confidential Information, without the prior written consent of
the Company, until such Confidential Information ceases to be confidential by
reason of the actions of others or through an authorized disclosure by
Executive. Executive further agrees that if Executive is questioned about
information subject to this Agreement by anyone not authorized to receive such
information, Executive will promptly notify the General Counsel of the Company.
This Agreement does not limit the remedies available under common or statutory
law, which may impose longer duties of non-disclosure.
Executive agrees that during his employment with the Company and indefinitely
following the cessation of that employment for any reason, Executive shall not,
except in furtherance of the interests of the Company, directly or indirectly
divulge or make use of any Trade Secrets, until such Trade Secret(s) ceases to
be a Trade Secret by reason of the actions of others or through an authorized
disclosure by Executive. Executive further agrees that if Executive is
questioned about information subject to this Agreement by anyone not authorized
to receive such information, Executive will promptly notify the General Counsel
of the Company.  

5

--------------------------------------------------------------------------------




12.2    Non-Solicitation/Non-Recruitment of Employees. Executive agrees that for
a period of one (1) year following the termination of Executive's employment
with the Company, Executive will not, directly or indirectly, on his own behalf
or on behalf of others, hire away or attempt to hire away any person employed by
the Company with whom Executive had contact in the course of his employment with
the Company.
12.3    Non-Solicitation of Customers.


(i)    For purposes of this Paragraph 12.3, the “Business of Crawford” means
claims management, adjusting, administrative services, and other services as
identified and described in the Company's 2012 Annual Report.


(ii)    Executive agrees that during his employment with the Company and for a
period of one (1) year following the termination of that employment, Executive
will not, directly or indirectly, solicit or attempt to solicit any business in
competition with the Business of Crawford from any of the customers of the
Company with whom Executive had material contact during Executive's tenure as
President and CEO of the Company.


(iii)    Executive acknowledges that should he violate the provisions of
Paragraph  12 of this Agreement, it will be difficult to determine the resulting
damages to the Company and that monetary damages would not be adequate in any
event. In addition to any other remedies it may have, the Company shall be
entitled to temporary and permanent injunctive relief without the necessity of
proving actual damage.
13.    Return of Materials. Upon the request of the Company and, in any event,
upon the termination of his employment with the Company, Executive shall deliver
to the Company within fifteen (15) days of his termination of employment, all
memoranda, notes, records, manuals or other documents, whether made or compiled
by Executive or furnished to him from any source by virtue of his employment
with the Company.


14.    Section 409A. Certain compensation and benefits payable under this
Agreement are intended to be exempt from the requirements of Code Section 409A,
and other compensation and payments are intended to comply with Code
Section 409A. The provisions of this Agreement shall be construed and
interpreted in a manner that compensation and benefits are either exempt from or
compliant with the application of Code Section 409A, and which does not result
in additional tax or interest to Executive under Code Section 409A.
Notwithstanding any other provision of this Agreement to the contrary, if upon
Executive's termination of employment Executive is a specified employee, as
defined in Code Section 409A(a)(2)(B), and if any portion of the payments or
benefits to be received by Executive upon separation from service would be
considered deferred compensation under Code Section 409A, then such payments
shall be delayed until the earliest of (a) the date that is at least six months
after Executive terminates employment for reasons other than Executive's death,
(b) the date of Executive's death, or (c) any earlier specified date that does
not result in additional tax or interest to Executive under Code Section 409A.
As soon as practicable after the expiration of such period, the entire amount of
the delayed payments shall be paid to Executive in a single lump sum. In
addition, the Company will adjust the payments to reflect the deferred payment
date by crediting interest thereon at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company's principal bank.
For purposes of this Agreement, termination of employment shall be construed
consistently within the meaning of a “separation from service” within the
meaning of Code Section 409A. With respect to any taxable reimbursements or
in-kind benefits provided for under this Agreement, the Company (a) shall make
all such reimbursements no later than Executive's taxable year following the
taxable year in which the expense was incurred, (b) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any calendar
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, and (c) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for other benefits. If the sixty (60)-day period during which Executive
must execute and not revoke the Separation Agreement following his termination
date in order to receive any payment or benefits hereunder begins in one
calendar year and ends in a second calendar year, then any payments or benefits
that would otherwise occur during the first calendar year will be delayed and
paid in a lump-sum during the portion of the sixty (60)-day period that falls
within the second calendar year. Each payment and benefit payable under this
Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

6

--------------------------------------------------------------------------------




15.    Excise-Tax Related Provisions. Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any of the payments and benefits
provided for under this Agreement or any other agreement or arrangement between
the Company and Executive (collectively, the “Payments”) (i) constitute a
“parachute payment” within the meaning of Code Section 280G and (ii) but for
this Paragraph 1415, would be subject to the excise tax imposed by Code
Section 4999, then the Payments shall be payable either (i) in full or (ii) as
to such lesser amount which would result in no portion of such Payments being
subject to excise tax under Code Section 4999; whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Code Section 4999, results in Executive's
receipt on an after-tax basis, of the greatest amount of economic benefits under
this Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Code Section 4999. Unless Executive and the Company otherwise
agree in writing, any determination required under this Paragraph shall be made
in writing by the Company's independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Paragraph 15, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Code Sections 280G and 4999.
The Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Paragraph 15. Any reduction in payments and/or benefits
required by this Paragraph 15 shall occur in the following order: reduction of
cash payments; cancellation of accelerated vesting of equity awards; reduction
of employee benefits. In the event that acceleration of vesting of an equity
award is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant of Executive's equity awards. If this
Paragraph 15 is applied to reduce an amount payable to Executive, and the
Internal Revenue Service successfully asserts that, despite the reduction,
Executive has nonetheless received payments which are in excess of the maximum
amount that could have been paid to Executive without being subjected to any
excise tax, then, unless it would be unlawful for the Company to make such a
loan or similar extension of credit to Executive, Executive may repay such
excess amount to the Company as though such amount constitutes a loan to
Executive made at the date of payment of such excess amount, bearing interest at
120% of the applicable federal rate (as determined under Code Section 1274(d))
in respect of such loan.


16.    Indemnification. The Company, to the fullest extent permitted or
authorized by law, shall indemnify Executive if he is or was involved in any
manner (including, without limitation as a party or witness) or is threatened to
be made so involved in any threatened, pending or completed investigation,
claim, action, suit or proceeding, whether civil, criminal, administrative or
investigative (including, without limitation, any action, suit or proceeding by
or in the right of the Company to procure a judgment in its favor (a
“Proceeding”) by reason of the fact that Executive is or was a director,
officer, employee or agent of (a) the Company, (b) a corporation or other entity
in which the Company had at the time of such service, directly or indirectly, a
50% or greater equity interest; (c) a not-for-profit corporation if such service
is at the request of the Company; or (d) any other corporation, partnership,
joint venture, trust or other entity (including, without limitation, any
employee benefit plan) if such service is at the request of the Company, against
expenses (including attorneys' fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Executive in connection with such
Proceeding. The provisions of this Paragraph 15 shall cover any Proceeding,
whether now pending or hereafter commenced, and shall be retroactive to cover
acts or omissions or alleged acts or omissions relating to the Company or any of
its affiliates that heretofore have taken place during Executive's tenure with
the Company. Any provision contained herein notwithstanding, this Agreement
shall not limit or reduce any rights of Executive to indemnification pursuant to
applicable law or any other indemnification agreement, arrangement, policy or
other commitment of the Company as may be from time to time in effect.


17.    Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the parties hereto agree not to
disclose the terms of this Agreement to any individual or entity; provided
Executive may disclose this Agreement and/or any of its terms to Executive's
immediate family, financial advisors and attorneys, so long as every such
individual to whom Executive makes such disclosure agrees, in writing (other
than with respect to Executive's immediate family), to not disclose the terms of
this Agreement further. The above notwithstanding, Executive may disclose the
provisions of Paragraph 12 of this Agreement to a prospective employer.



7

--------------------------------------------------------------------------------




18.    Notices. All communications, notices and disclosures required or
permitted by this Agreement shall be in writing and shall be deemed to have been
given when delivered personally or by messenger or by overnight delivery
service, or when mailed by registered or certified United States mail, postage
prepaid, return receipt requested, or when received via facsimile, in all cases
addressed to the person for whom it is intended at Executive's address set forth
below or to such other address as a party hereto shall have designated by notice
in writing to the other parties hereto in the manner provided by this Paragraph:
If to the Company:
Crawford & Company
1001 Summit Boulevard
Atlanta, Georgia 30319
Attn: General Counsel
Fax: (404) 300-1040
 
 
If to Executive:
Mr. Jeffrey T. Bowman
3850 Glenhurst Drive
Smyrna, Georgia 30080



19.    Entire Agreement/Severability. This Agreement constitutes the entire
agreement between Executive and the Company regarding the terms of Executive's
employment with the Company and the termination thereof and supersedes any other
prior written or oral understandings including, but not limited to, the Original
Agreement. Executive and the Company agree that if any phrase, clause or
provision of this Agreement is declared to be illegal, invalid or unenforceable
by a court of competent jurisdiction, such phrase, clause or provision shall be
deemed severed from this Agreement, but will not affect any other provisions of
this Agreement, which shall otherwise remain in full force and effect. If any
phrase, clause or provision in this Agreement is deemed to be unreasonable,
onerous or unduly restrictive by a court of competent jurisdiction, it shall not
be stricken in its entirety and held totally void and unenforceable, but shall
remain effective to the maximum extent permissible within reasonable bounds.


20.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but such counterparts shall together
constitute but one and the same agreement.


21.    Headings. The Paragraph headings in this Agreement are inserted for
convenience of reference only and shall not constitute a part hereof or affect
the interpretation hereof.


22.    Governing Law and Jurisdiction. The parties agree that this Agreement
shall be interpreted, governed and enforced under the laws of the State of
Georgia, regardless of the residency of Executive. The language of all parts of
this Agreement shall be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties. Employee hereby agrees that the
state courts of Georgia and federal courts sitting in Georgia shall have
exclusive jurisdiction over any dispute arising under this Agreement. Employee
hereby consents to personal jurisdiction in Georgia.


23.    Assignment. This Agreement and Executive's rights and obligations
hereunder may not be assigned or delegated at any time by Executive, without the
prior written consent of the Company, which consent may be denied in the
Company's sole and absolute discretion, and any such attempt shall be null and
void. This Agreement and the Company's rights and obligations hereunder are
assignable by the Company only to (i) a related entity (provided the Company
remains obligated under the Agreement in the event the related entity fails to
fulfill its obligations thereunder) or (ii) a buyer or transferee entity of the
Company's business provided that such buyer or transferee entity assumes all of
the Company's obligations hereunder. In that event, such related entity or buyer
or transferee entity shall be substituted for the Company throughout this
Agreement, except that the Company will remain liable for any obligations which
its related entity fails to fulfill, Executive shall continue to be entitled to
receive any other payments or benefits to which Executive may be entitled from
the Company or any of its benefit plans, and Executive will still be required to
execute the Separation Agreement in the form attached hereto as Attachment A and
all obligations shall survive such assignment to and assumption by such related
entity or buyer or transferee entity.


24.    Waiver. The Company may waive compliance with any of the covenants,
agreements or conditions contained herein; provided that any agreement on the
part of the Company to effect any such waiver shall be valid only if set forth
on an instrument in writing signed on behalf of the Company and any waiver shall
only act with respect to the specific matter waived and shall not be deemed a
continuing waiver. No matter shall be deemed waived by either party hereto by
prior failure to enforce the same or by course of conduct.



8

--------------------------------------------------------------------------------




25.    Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by the Company and Executive.


IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed on the dates set forth below.
_/s/ Jeffrey T. Bowman_______________________
Jeffrey T. Bowman
Date: March 15, 2013
Crawford & Company
By:_/s/ E. Jenner Wood, III____________________
Name: E. Jenner Wood, III
Title: Director and Chairman of Compensation
Committee
Date: March 15, 2013







9

--------------------------------------------------------------------------------




EXHIBIT A
Separation Agreement
This Separation Agreement is being executed by Jeffrey T. Bowman (hereinafter
“Executive”) as a condition of and in consideration of his receipt of certain
financial benefits from Crawford & Company, a Georgia corporation (hereinafter
the “Company”) pursuant to an employment agreement between Executive and the
Company. Executive and the Company may be referred to collectively herein as the
“Parties.”
W I T N E S S E T H:
WHEREAS, the Parties entered into an Employment Agreement effective January 1,
2013(hereinafter the “Employment Agreement”).
WHEREAS, the Parties' employment relationship was terminated effective
__________ (“Termination Date”);


WHEREAS, in Paragraph 11.2 of the Employment Agreement, the Company agreed to
provide Executive certain benefits if one of several events regarding the
Parties' employment relationship occurred, but only if and when Executive
thereafter executed a document including certain provisions including a release
of claims and acknowledging and ratifying certain restrictive covenants;
WHEREAS, this Separation Agreement, which has served as an exhibit to the
Employment Agreement, is intended to fulfill Executive's above-referenced
obligation and thus entitle him to the above-referenced benefits from the
Company;
NOW, THEREFORE, for and in consideration of the consideration provided him by
the Company in Paragraph 11.2 of the Employment Agreement, Executive agrees to
the following terms:
1.    Effective Date. The Effective Date of this Separation Agreement, and thus
the Effective Date the Company's obligations under Paragraph 11.2 of the
Employment Agreement, shall be the date on which Executive has delivered an
executed original of this Agreement to the Board of Directors of the Company
(hereinafter the “Board”) and Executive's acceptance of the terms of this
Separation Agreement has become irrevocable under Paragraph 13 of this
Separation Agreement.


2.    Release of Claims.


(a)    For purposes of this Paragraph 2, the term “The Released Parties” shall
mean the Company together with its current and former officers, directors,
members, agents, employees, attorneys, successors, assigns, affiliates, and
insurers.


(b)    Executive hereby releases The Released Parties from any and all claims,
demands, charges, complaints, liabilities, obligations, actions, causes of
action, suits, costs, expenses, losses, attorneys' fees, and damages of any
nature whatsoever, known or that Executive should have known, for relief of any
nature at law or in equity, which Executive now has, owns or holds, or claims to
have, own or hold, or which he at any time heretofore had, owned or held, or
claimed to have, own or hold against The Released Parties, including, but in no
way limited to: any claim under Title VII of the Civil Rights Act of 1964, as
amended; 42 U.S.C. §1981; The Americans With Disabilities Act (“ADA”); The
Family and Medical Leave Act (“FMLA”); The Age Discrimination in Employment Act
(“ADEA”); The Employee Retirement Income Security Act (“ERISA”); all
“whistleblower claims” or other claims involving the violation of public policy,
retaliation, or interference with legal rights; any and all other federal,
state, and local employment or discrimination laws; any tort, fraud or
constitutional claims; and any alleged breach of contract claims or claims of
promissory estoppel. It is agreed that this is a general release and it is to be
broadly construed as a release of all claims; provided that, notwithstanding the
foregoing, this Paragraph 2 is not intended to include a release of any claims
that cannot be released hereunder by law; and provided further that, this
Paragraph 2 is not intended to release the Company from its obligations under
the Employment Agreement or to release the Company from liability resulting from
any breach of the Employment Agreement by the Company.


3.    No Admission. Executive recognizes and acknowledges that this Agreement
does not constitute and shall not be construed as an admission of any acts of
misconduct by The Released Parties, and The Released Parties do not admit, and
in fact specifically deny, any wrongdoing, liability, or culpability arising out
of, related to, or connected with Executive's employment with the Company.



Exhibit A-1

--------------------------------------------------------------------------------




4.    Non-Disparagement. Except as otherwise required by law, Executive shall
not make any statement, written or oral, in any forum or media, public or
private, or take any action, that disparages the Company. Without limiting the
foregoing, the statements prohibited by this paragraph include negative
references to the Company's products and services, corporate policy, officers,
and/or directors.


5.    Restrictive Covenants from Employment Agreement. The provisions of
Paragraph 12 of the Employment Agreement are hereby incorporated by reference in
their entirety into this Separation Agreement; provided that, by executing this
Separation Agreement, Executive agrees that the post-employment restrictive
periods referenced in Paragraphs 12.2 and 12.3 of the Employment Agreement shall
be extended by one (1) year such that they shall run for a period of two (2)
years following the Termination Date.


6.    Non-Competition. Executive agrees that for a period of two (2) years
following the Termination Date, he shall not engage in any activities within the
United States of America on behalf of a Competitor. For purposes of this
Paragraph 6, (a) the term “Activities” shall mean activities that are the same
as, or substantially similar to, those activities performed by Executive on
behalf of the Company during the Parties' employment relationship and (b) the
term “Competitor” shall mean a business of any form that is engaged in the
Business of Crawford (as that term is defined in Paragraph 12.3 of the
Employment Agreement). Executive acknowledges that during his employment with
the Company he served as a “key employee” of Employer within the meaning of
O.C.G.A. § 13-8-51 and that Executive otherwise had a primary duty of managing
and directing the overall business of the Company. Therefore, Executive agrees
that the terms, territory, and scope of the restraint contemplated by this
Paragraph 6 are reasonable and necessary to protect the Company's legitimate
business interests.


7.    Injunctive Relief. Executive acknowledges that should he violate the
provisions of Paragraph  5 or 6 of this Agreement, it will be difficult to
determine the resulting damages to the Company and that monetary damages would
not be adequate in any event. In addition to any other remedies it may have, the
Company shall be entitled to temporary and permanent injunctive relief without
the necessity of proving actual damage.
8.    Cooperation. Executive will, to the extent reasonably requested in
writing, cooperate with and provide information to the Company in any pending or
future litigation or investigation in which the Company is a party or involved
and regarding which Executive, by virtue of his association with the Company,
has relevant knowledge or information. Executive will, in any such litigation or
investigation, without the necessity of a subpoena, provide, in any jurisdiction
in which the Company requests, truthful testimony relevant to said litigation or
investigation. Executive will also meet with the Company's personnel and/or
counsel regarding such litigation or investigation to the extent reasonably
requested in writing, provided that Executive may participate in such meetings
by telephone if meeting in person would interfere with his employment or
business obligations. Executive will remain available by telephone, on a
reasonable basis that will not unduly interfere with his employment or business
obligations, to provide information to the Company regarding matters he worked
on, persons he dealt with, and other knowledge he gained in his capacity as the
President and CEO of the Company. The Company will reimburse Executive for
reasonable expenses he actually incurs in fulfilling his obligations under this
Paragraph 8, but he will not be paid an hourly rate or any other fee for the
time he spends in meeting those obligations.
9.    Severability. Each provision of this Separation Agreement is intended to
be read and interpreted with every reasonable inference given to its
enforceability. However, the Parties also intend that if any provision of this
Separation Agreement is held to be invalid, void or unenforceable, the remainder
of the provisions hereof shall remain in full force and effect and shall in no
way be affected, impaired or invalidated. It is also the Parties' intent that if
a court should determine that any restrictive covenant contained in this
Separation Agreement is unenforceable because of over-breadth, then the court
shall have the Parties' mutual consent to modify said covenant so as to make it
reasonable and enforceable under the circumstances. In that regard, with respect
to the territorial provision set forth in Paragraph 6 above, Executive agrees
that such restrictions specifically include all states, countries, cities, and
political subdivisions of the United States of America and may be modified to
include and/or exclude such states, countries, cities or political subdivisions
as the court may deem reasonable and necessary to protect the Company's
legitimate business interests.
10.    Other Employment. Executive acknowledges and represents that he has
substantial experience and knowledge such that he can readily obtain subsequent
employment without violating the terms of this Separation Agreement. Further,
notwithstanding his obligations under Paragraph 45 of this Separation Agreement,
Executive agrees to disclose the terms of Paragraphs 5 and 6 of this Separation
Agreement to any person or entity that employs him within two (2) years of the
Termination Date. To that end, the Company agrees to furnish Executive another
copy of this Separation Agreement upon written request of Executive.



Exhibit A-2

--------------------------------------------------------------------------------




11.    Entire Agreement. This Separation Agreement constitutes the entire
agreement between the Parties regarding the subject matter herein, and it
supersedes and replaces any prior agreements between the Parties regarding the
subject matter herein. Provided that, nothing in this Separation Agreement is
intended to relieve the Parties of their respective obligations under the
Employment Agreement.


12.    Governing Law. This Separation Agreement shall in all respects be
interpreted, construed, and governed by and in accordance with the laws of the
State of Georgia. Employee hereby agrees that the state courts of Georgia and
federal courts sitting in Georgia shall have exclusive jurisdiction over any
dispute arising under this Agreement. Employee hereby consents to personal
jurisdiction in Georgia.


13.    Opportunity To Review. Executive represents and acknowledges that he has
carefully read and understands all of the provisions of this Agreement, and that
he is voluntarily entering into this Separation Agreement. Executive understands
that, along with all other claims, he is waiving all claims for age
discrimination under the Age Discrimination in Employment Act (“ADEA”).
Executive represents and acknowledges that he has hereby been advised in writing
to, and has been afforded the right and opportunity to, consult with an attorney
prior to executing this Separation Agreement; that he has forty-five (45) days
within which to consider whether he wants to accept the terms of this Separation
Agreement; that he has seven (7) days following his execution of this Separation
Agreement within which to revoke his acceptance of the terms of this Separation
Agreement; and that this Separation Agreement will not become effective until
after the revocation period has expired.


AGREED TO BY:
______________________________    
Jeffrey T. Bowman
Date:





Exhibit A-3